In a matrimonial action in which the parties were divorced by judgment dated October 1, 2001, the plaintiff appeals from an order of the Supreme Court, Kings County (Fitzmaurice, J.), dated September 24, 2002, which granted the defendant’s motion to disqualify the law firm of Lewis & Lefcourt from representing him.
Ordered that the order is affirmed, with costs.
Since the members of the law firm of Lewis & Lefcourt were persons who ought to be called as witnesses at a hearing that was to be held (see Code of Professional Responsibility DR 5-102 [a] [22 NYCRR 1200.21 (a)]; cf. S & S Hotel Ventures Ltd. Partnership v 777 S.H. Corp., 69 NY2d 437, 445-446 [1987]), the Supreme Court providently exercised its discretion in granting the defendant’s motion to disqualify the law firm as counsel for the plaintiff (see Korfmann v Kemper Natl. Ins. Co., 258 AD2d 508 [1999]; Brunette v Gianfelice, 171 AD2d 719 [1991]). Altman, J.P., Schmidt, Cozier and Mastro, JJ., concur.